internal_revenue_service number release date index number ------------------------ ------------------------------------------------------------ --------------------------------------------- -------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication n a person to contact --------------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b04 plr-100961-12 date date ty --------------- ty --------------- legend taxpayer -------------------------------------------- charity corp cc -------------------------------------------- state a date year ---------------- --------------------------- -------------------------------------------------------- dear ---------------- this is in reply to taxpayer’s request for permission to make a late election under sec_168 of the internal_revenue_code under authority contained in sec_301_9100-3 of the procedure and administration regulations pertaining to late regulatory elections facts taxpayer is a calendar_year taxpayer using the accrual_method of accounting taxpayer was incorporated on date in state a and is wholly owned by charity corp cc cc is a non-stock corporation described under sec_501 of the code formed to promote affordable housing in state a cc finances its affordable housing operations in part by creating limited_partnerships lps with other investors sometimes referred to as tax_credit investors tcis the tcis provide capital and receive benefits including allocations of low-income_housing tax_credits arising from cc’s investments cc formed taxpayer to hold its interests in six separate lps and to be the general and tax_matters_partner in the lps plr-100961-12 cc owns more than in value of taxpayer’s stock thus taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 and is treated as a tax-exempt_entity unless it makes a sec_168 election under sec_168 property may be tax-exempt_use_property if it is held by a tax- exempt entity in a partnership that has tax-exempt and non tax- exempt partners and if the partnership_allocations are not qualified allocations as defined by sec_168 the partnership_allocations in the present case are not qualified allocations sec_168 provides that any tax-exempt_use_property must be depreciated under the alternative_depreciation_system ads rules however the lps may use the modified cost_recovery system macrs if taxpayer elects to not be treated as a tax- exempt entity under sec_168 this election is irrevocable binds all tax-exempt entities holding an interest in the tax-exempt_controlled_entity and must be effective for the year in which the property is placed_in_service under sec_301_9100-7t of the regulations an election under sec_168 must be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective year was the first year for which taxpayer was required to make the election under sec_168 materials submitted by taxpayer clearly indicate that taxpayer intended to make the election with its year return for example under five of the six agreements governing the six lps taxpayer was contractually obligated to use macrs which would not be an option unless taxpayer made the sec_168 election however taxpayer never made the required election applicable law sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election sec_301_9100-1 defines the term regulatory election as including any election the due_date for which is prescribed by a regulation because the due_date of the sec_168 election is prescribed in sec_301_9100-7t of the regulations the election is a regulatory election sec_301_9100-1 through provide the standards the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered by sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer- plr-100961-12 i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 of the regulations a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of this chapter and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section analysis taxpayer acknowledges that it did not properly make the sec_168 election on the return it filed for taxable_year however the facts establish that taxpayer intended to make the election and that the failure to properly make the election was plr-100961-12 inadvertent moreover taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 and the government’s interest is not prejudiced as a result of granting relief under sec_301_9100-3 with respect to the election ruling based on facts affidavits and representations submitted the requirements for relief under are satisfied accordingly taxpayer is treated as if it made the sec_168 election with the original return it filed for year provided that taxpayer attaches a copy of this letter to the next return it files if taxpayer files electronically it may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in addition the letter_ruling or statement should be attached for all subsequent returns and amended returns for all taxable years to which this ruling is relevant disclaimers and limitations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro chief branch income_tax accounting cc
